Citation Nr: 1414274	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-37 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus type II, claimed as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel






INTRODUCTION

The Veteran had active duty service from January 1965 to September 1968.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a rating decision issued in April 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that this issue was previously denied in an April 2006 rating decision.  In November 2006, the Veteran submitted a statement requesting to reopen his claim for service connection for diabetes mellitus.  As he did not express dissatisfaction or disagreement with the April 2006 decision or a desire to contest the result, such statement cannot be construed as a notice of disagreement.  38 C.F.R. § 20.201 (2013).  However, since the issuance of the April 2006 rating decision, documentation from the Defense Personnel Records Information Retrieval System (DPRIS) reflecting a review of the command history and deck logs for the USS Ponchatoula for the years 1966 and 1967 has been received.  As such document relied on service department records that are relevant to the circumstances surrounding the Veteran's service aboard a ship that he alleges traveled the inland waterways of Vietnam, the Board finds that such document falls within the scope of 38 C.F.R. § 3.156(c) and the claim must be reviewed on a de novo basis.  See 38 C.F.R. § 3.156(c) (at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  The regulation identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R.§ 3.156(c)(1)(i)).  Therefore, the issue has been characterized as shown on the first page of the decision.

The Board observes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that, with the exception of the Veteran's representative's January 2014 Appellant's Brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  


FINDINGS OF FACT

1.  The Veteran served onboard the USS Ponchatoula in the offshore deep waters of Vietnam during the Vietnam era, the ship did not enter the inland waterways of Vietnam at any time during his service, and it is not shown that the Veteran set foot on land in the Republic of Vietnam or was otherwise exposed to herbicides during service.

2.  Diabetes mellitus type II is not shown to be causally or etiologically related to any disease, injury, or incident in service, and did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type II have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, letters dated in February 2006 and February 2009 advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  In this regard, such letters informed him of the information and evidence necessary to substantiate his claim based on presumptive exposure to herbicides coincident with service in the Republic of Vietnam.  Additionally, the February 2009 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as VA and private treatment reports have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.

The Board notes that the Veteran requested that VA obtain deck logs from the USS Ponchatoula.  In June 2010, the RO sent the Veteran a letter stating that it "cannot request deck logs for the sole purpose of determine whether or not a service member on board a Navy ship in the territorial waters of the Republic of Vietnam ever went ashore."  The RO did, however, submit a request to DPRIS to review the deck logs relevant to the Veteran's service aboard the USS Ponchatoula.  Therefore, the Board finds that such pertinent information has been considered in connection with the Veteran's appeal.

The Veteran has not been afforded a VA examination in connection with his claim for service connection for diabetes mellitus; however, the Board finds that such is not necessary in the instant case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Court has held that VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  Additionally, a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

There is competent evidence of a current disability of diabetes mellitus, but no evidence or allegation of a relevant injury or disease in service and no credible evidence that the disease may be associated with events in service.  In this regard, the Veteran contends only that he is presumed to have been exposed to certain herbicide agents because he served on a ship in the official waters of Vietnam and that diabetes mellitus is among those presumed to have been caused by herbicide exposure.  Factual or presumed exposure to herbicide is not a medical determination.  For reasons provided below, the record fails to establish the event causing the contended exposure.  Therefore, the criteria for a VA examination have not been met.

For the foregoing reasons, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage in this case.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

"Service in the Republic of Vietnam," includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA's General Counsel has determined that the regulatory definition (which permits certain personnel not actually stationed within the borders of the Republic of Vietnam to be considered to have served in that Republic) requires that an individual actually have been present within the boundaries of the Republic.  See VAOPGCPREC 27-97.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a Veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), the Federal Circuit held that VA's interpretation of the phrase "served in the Republic of Vietnam" in 38 U.S.C.A. § 1116, to the effect that a Veteran must set foot on Vietnamese soil, was entitled to deference by the courts.  The Board notes that, although diabetes mellitus is a disease which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), in order to establish a claim of entitlement to service connection for these diseases based on herbicide exposure, there must be evidence that the Veteran served in country in Vietnam for some portion of the applicable time period.

According to the VA Manual M21-1MR, when a Veteran claims exposure to herbicides during service aboard a Navy or Coast Guard ship that operated on the offshore waters of Vietnam, exposure is established on a presumptive basis if (a) evidence shows the ship docked on the shores or piers of Vietnam, operated temporarily on the Vietnam inland waterways, or operated on close coastal waters for extended periods, with evidence that crew members went ashore, or smaller vessels from the ship went ashore regularly with supplies or personnel; (b) evidence places the Veteran onboard the ship at the time the ship docked to the shore or pier or operated in inland waterways or on close coastal waters for extended periods, and (c) the Veteran has stated that he/she went ashore when the ship docked or operated on close coastal waters for extended periods, if the evidence shows the ship docked to the shore or pier or that crew members were sent ashore when the ship operated on close coastal waters.

Certain diseases, to include diabetes mellitus type II, shall be service-connected if the Veteran was exposed to an herbicide agent during active service even though there is no record of such disease during service, provided that the requirements of 38 C.F.R. § 3.307(d)  are satisfied. 38 C.F.R. § 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes at the outset that the Veteran does not allege, and the record does not reflect, that diabetes mellitus was first manifested during service, or within one year of his discharge from service, or that such is otherwise related to service on a direct basis.  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to diabetes mellitus.  Moreover, diabetes mellitus was not diagnosed until at least 1988.  Specifically, August 1995 VA treatment records indicate that the Veteran had been diagnosed with diabetes seven years prior to that date.  Rather, the Veteran has claimed that his diabetes mellitus is presumptively related to his alleged in-service herbicide exposure.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008) (claims which have no support in the record need not be considered by the Board as the Board is not obligated to consider "all possible" substantive theories of recovery.  Where a fully developed record is presented to the Board with no evidentiary support for a particular theory of recovery, there is no reason for the Board to address or consider such a theory).

The Veteran contends that he was exposed to herbicides while he was aboard the USS Ponchatoula and that his diabetes mellitus was caused by this exposure.  The Veteran does not assert, nor does the evidence otherwise show, that he set foot on land in Vietnam.  The Veteran claims that he was exposed to herbicides when his ship was in the Gulf of Tonkin and that his ship "obtained the necessary fuel, ammunition, agent orange, agent white while docked in the [Philippines] and returned to the [Gulf of Tonkin] to resupply said carriers and ships."

Service personnel records show that the Veteran served aboard the USS Ponchatoula from May 1965 to May 1967.  In the instant case, there is no evidence that the USS Ponchatoula docked on the shores or piers of Vietnam, operated temporarily on the Vietnam inland waterways, or operated on close coastal waters for extended periods with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.  In this regard, the Board notes that the only time the USS Ponchatoula operated on Vietnam's inland waterways was in July 1971, when it operated on the Mekong River Delta.  See Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated January 8, 2014).  Further, according to a DPRIS report, in which command histories and deck logs were reviewed, the USS Ponchatoula operated in the coastal waters of Vietnam and Yankee Station in the Gulf of Tonkin in November 1967 and December 1967 (after the Veteran's period of service aboard), but it did not operate in the rivers of Vietnam while the Veteran was aboard.  

The Board has also considered the Veteran's statements that his diabetes mellitus was caused by claimed exposure to herbicides.  In this regard, the Board notes that the Veteran is competent to report his own symptoms or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In the instant case, the Veteran is competent to report the circumstances of his service aboard the USS Ponchatoula; however, the Board finds that his allegations of serving in the inland waterways of Vietnam aboard such ship to be not credible.  In this regard, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See Caluza, supra. In light of the fact that official service department records do not corroborate the Veteran's statements regarding his exposure to herbicides and, in fact, outright contradict them, the Board finds the Veteran's statements in this regard are not credible   

Consequently, the Board concludes that the Veteran was not present on the landmass of Vietnam and did not serve on a ship that docked on the shores or piers of Vietnam, operated temporarily in the Vietnam inland waterways, or operated on close coastal waters for extended periods and, therefore, is not presumed to have been exposed to herbicides.  Although the USS Ponchatoula operated in the coastal waters of Vietnam after his period of service aboard it, this alone does not entitle the Veteran to presumptive service connection for an herbicide-related disability.  See Haas, supra, at 1193.  The Board notes that the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal.  However, these service medals do not indicate that the Veteran set foot in the Republic of Vietnam.  Accordingly, presumptive service connection for diabetes mellitus as related to such exposure is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for diabetes mellitus type II is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


